DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 06 July 2022 has been entered. Claim 1 has been amended. Claims 2 and 4 have been cancelled. No claims have been added. Claims 1, 3, and 5-18 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (US 2008/0175015 A1, herein referred to as: Goncalves).
Regarding claim 1, Goncalves teaches or suggests a lamp for a vehicle (Figs. 7, 11, and 12), the lamp comprising: a light source system (10); a reflection system (20) including a plurality of reflective faces (20i, 20j) to reflect light beams emitted from the light source system to travel forward (as shown in Figs. 11-12); and an optical system (40) including a plurality of lenses (40i, 40j) respectively corresponding to the plurality of reflective faces (as shown in Fig. 11), wherein the optical system (40) is configured to transmit at least a portion of light reflected from each of the plurality of reflective faces (20i, 20j) through a corresponding lens (40i, 40j) among the plurality of lenses (as shown in Fig. 11) to form a predetermined light irradiation pattern (forming the predetermined light irradiation pattern of light emitted from the signaling lamp of Fig. 12), wherein the plurality of reflective faces (20i, 20j) of the reflection system (20) include at least a first reflective face (20i or 20j forms a first reflective face, as shown in Fig. 11), a second reflective face (another of 20i or 20j forms a second reflective face, as shown in Fig. 11), wherein the first reflective face is disposed farther from the light source system than the second reflective face (at least one of 20i or 20j is disposed farther from the light source system 10 than the other of 20i or 20j, as shown in Figs. 7, 11, and 12), wherein the plurality of lenses (40i, 40j) of the optical system (40) include at least a first lens (40i or 40j forms a first lens, as shown in Figs. 11-12) corresponding to the first reflective face (as shown in Fig. 12, for which a given reflective face 20i and/or 20j corresponds to a given lens 40i or 40j, along a respective axis Xi or Xj), a second lens (another of 40i or 40j forms a second lens, as shown in Figs. 11-12) corresponding to the second reflective face (as shown in Fig. 12, for which a given reflective face 20i and/or 20j corresponds to a given lens 40i or 40j, along a respective axis Xi or Xj), wherein a first distance between the first reflective face and the first lens is smaller than a second distance between the second reflective face and the second lens (as shown in Fig. 12, i.e. as the distance from the light source system 10 increases, the distance between the respective reflective faces of 20 and the respective lenses of 40 decreases), and wherein a first length between front and rear ends of the first reflective face is greater than a second length between front and rear ends of the second reflective face (paragraph [0068], i.e. “…In order to enable images F.sub.k or .PHI..sub.k to have similar intensity levels, reflecting tile 20.sub.k can be given ascending sizes, according to their distance from filament 11, as depicted in FIGS. 7 and 8…,” reasonably implies that a first length between front and rear ends of the first reflective face is greater than a second length between front and rear ends of the second reflective face for the first reflective face being arranged farther from the light source system 10 than the second reflective face), whereby amounts of the light beams respectively reaching the first reflective face and the second reflective face are substantially uniform (as described in paragraph [0068] and cited above).  
Goncalves does not explicitly teach a third reflective face, the second reflective face is disposed farther from the light source system than the third reflective face, and a third lens corresponding to the third reflective face, and the second distance is smaller than a third distance between the third reflective face and the third lens, and the second length is greater than a third length between front and rear ends of the third reflective face, amounts of the light beams respectively reaching the third reflective face is substantially uniform.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of a third reflective face, the second reflective face is disposed farther from the light source system than the third reflective face, and a third lens corresponding to the third reflective face, and the second distance is smaller than a third distance between the third reflective face and the third lens, and the second length is greater than a third length between front and rear ends of the third reflective face, amounts of the light beams respectively reaching the third reflective face is substantially uniform, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, one skilled in the art would have been motivated to increase the width of the illumination pattern produced by the lighting device, and/or increase the amount of parallel, convergent, and/or divergent beams to provide a special appearance to the module and/or to achieve a pre-determined photometric profile as desired for, or required by, the parameters of a suited application.
Regarding claim 3, Goncalves teaches or suggests (Figs. 11, 12, and annotated Fig. 12 provided below for clarity) each of the plurality of reflective faces (20i, 20j, and or the additional reflective faces shown in Fig. 12) is configured such that as a distance between each reflective face (20i, 20j, and/or the additional reflective faces shown in Fig. 12) and the light source system (10) increases (i.e. in a direction away from 10), an angle defined by a line connecting a front end of the each reflective face to the light source system and a line connecting a rear end of the each reflective face to the light source system decreases (as shown in Figs. 4, and 11, the angle scales with distance from a portion of 10, such that a smaller angle is formed for the reflective face farthest from 10, and a larger angle is formed for the reflective face closer to 10, also see annotated Fig. 12 provided below).

Annotated Fig. 12: Fig. 12 of Goncalves, provided with annotations to demonstrate the relationship between the above-recited angles in claim 3.

    PNG
    media_image1.png
    783
    1099
    media_image1.png
    Greyscale

Regarding claim 5, Goncalves teaches or suggests (Figs. 7, 11, and 12) the light source system (10) is disposed at a first focal point of the plurality of reflective faces (11), and wherein a second focal point (Fi, Fj) of each of the plurality of reflective faces (20i, 20j) is disposed in front of the each of the plurality of reflective faces (as shown in Fig. 11).  
Regarding claim 6 Goncalves teaches or suggests (Figs. 7, 11, and 12) a second focal point (another of Fi or Fj, or of a focal point of the reflective facet introduced by the modification above in claim 1) of one reflective face among the plurality of reflective faces is formed at a position different from a second focal point of another reflective face among the plurality of reflective faces (as shown in Fig. 11).  
Regarding claim 17, Goncalves teaches or suggests (Figs. 7, 11, and 12) the optical system (40) is configured to output the light beams in a plurality of different directions so that the light irradiation pattern includes a plurality of pattern images formed at different positions (as shown in Fig. 10). 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves, in view of Koiko et al. (US 6,244,731 B1, herein referred to as: Koiko).
Regarding claim 7, Goncalves does not explicitly teach that the optical system further includes a plurality of shields for blocking some of the light beams from being respectively directed to the plurality of lenses.
Koiko teaches or suggests (Figs. 4-5) the optical system (4, 5) further includes a plurality of shields (5) for blocking some of the light beams from being respectively directed to the plurality of lenses (as described in the detailed description: “…a shade 5 for forming a light distribution pattern which shields an unwanted portion to cut off the light beam therefrom may be disposed at a near-focal point of the aspheric lens 4…,” constitutes a plurality of shields, as shown in Fig. 4, for blocking some of the light beams from being respectively directed to the plurality of lenses).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the optical system further includes a plurality of shields for blocking some of the light beams from being respectively directed to the plurality of lenses, such as taught or suggested by Koiko, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).
Regarding claim 8, Goncalves does not teach that of the plurality of shields includes a transmissive region through which light transmits; and a blocking region to block light, and wherein a position of the second focal point of each of the plurality of reflective faces is determined based on a size of the transmissive region.
Koiko teaches or suggests (Figs. 4-5) each of the plurality of shields (5) includes a transmissive region (an opening, as shown in Fig. 4) through which light transmits (as shown in Fig. 4); and a blocking region (the region surrounding said opening) to block light (as described above for claim 7), and wherein a position of the second focal point (F3A-F3C) of each of the plurality of reflective faces (3A-3C) is determined based on a size of the transmissive region (as shown in Fig. 4).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the plurality of shields includes a transmissive region through which light transmits; and a blocking region to block light, and wherein a position of the second focal point of each of the plurality of reflective faces is determined based on a size of the transmissive region, such as taught or suggested by Koiko, in order to increase the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).
Regarding claim 9, Goncalves does not teach that the second focal point of each of the plurality of reflective faces is disposed such that a size of a propagation face through which light reflected from each of the plurality of reflective faces is propagated is larger than the size of the transmissive region.
Koiko teaches or suggests (Figs. 4-5) the second focal point (F3A-F3C) of each of the plurality of reflective faces (3A-3C) is disposed such that a size of a propagation face (a propagation face defined as a reference position Ps, defined as a substantially vertical plane that is spaced apart from the reflective faces by a predetermined distance prior to the shields 5 in the optical path, as shown in Fig. 4. Alternatively, the propagation face can be defined as a face formed by a bundle of light beams reflected respectively from the plurality of reflective faces in a region prior to the shade along the optical path) through which light reflected from each of the plurality of reflective faces is propagated is larger than the size of the transmissive region (as shown in Fig. 4).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the second focal point of each of the plurality of reflective faces is disposed such that a size of a propagation face through which light reflected from each of the plurality of reflective faces is propagated is larger than the size of the transmissive region, such as taught or suggested by Koiko, in order to increase the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).
Regarding claim 10, Goncalves does not explicitly teach that the second focal point of each of the plurality of reflective faces is disposed such that a closed curve defining the transmissive region is encompassed by a closed curve defining the propagation face.
Koiko teaches or suggests (Figs. 4-5) the second focal point (F3A-F3C) of each of the plurality of reflective faces (3A-3C) is disposed such that a closed curve defining the transmissive region (a region encircling the transmissive opening of the respective shield) is encompassed by a closed curve defining the propagation face (as being positioned in the light path prior to the shield, as outlined in claim 9 above, the device of Koiko discloses the claimed feature, as shown by the light rays in Fig. 4).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the second focal point of each of the plurality of reflective faces is disposed such that a closed curve defining the transmissive region is encompassed by a closed curve defining the propagation face, such as taught or suggested by Koiko, in order to increase the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).
Regarding claim 11, Goncalves does not explicitly teach that the second focal point of at least one of the plurality of reflective faces is disposed in front of a corresponding shield among the plurality of shields.
Koiko discloses (Figs. 4-5) the second focal point (F3A-F3C) of at least one of the plurality of reflective faces (3A-3C) is disposed in front of a corresponding shield (5) among the plurality of shields (as shown in Fig. 4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the second focal point of at least one of the plurality of reflective faces is disposed in front of a corresponding shield among the plurality of shields, such as taught or suggested by Koiko, in order to increase the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves, in view of Koiko, as applied to claim 7 above, and in further view of Kamau et al. (US 2018/0106450 A1, herein referred to as: Kamau).
Regarding claim 12, neither Goncalves nor Koiko explicitly teach that at least one of a size or a shape of the transmissive region of some of the plurality of shields is different from some other of the plurality of shields.  
Kamau teaches or suggests (Figs. 7 and 9) at least one of a size or a shape of the transmissive region of some of the plurality of shields is different from some other of the plurality of shields (as shown in Fig. 9).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of at least one of a size or a shape of the transmissive region of some of the plurality of shields is different from some other of the plurality of shields, such as taught or suggested by Kamau, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).
Regarding claim 13, neither Goncalves nor Koiko explicitly teach that a size of the transmissive region of some of the plurality of shields is smaller than some other of the plurality of shields, and wherein, among the plurality of shields, a first shield that has a smaller transmissive region than a second shield is disposed farther from the light source system than the second shield.  
Kamau teaches or suggests (Fig. 9) a size of the transmissive region of some of the plurality of shields is smaller than some other of the plurality of shields (as shown in Fig. 9), and wherein, among the plurality of shields, a first shield (13”) that has a smaller transmissive region than a second shield (either of the shields in the middle three rows shown of shields shown in Fig. 9) is disposed farther from the light source system (1) than the second shield (said first shield is disposed at a great distance from the optical center of the light source system, and is thus farther from the light source system than said second shield).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of a size of the transmissive region of some of the plurality of shields is smaller than some other of the plurality of shields, and wherein, among the plurality of shields, a first shield that has a smaller transmissive region than a second shield is disposed farther from the light source system than the second shield, such as taught or suggested by Kamau, in order to increase the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country).
Regarding claim 14, Goncalves does not explicitly teach the optical system further includes an optical member having an incident surface and an exit surface, while the plurality of lenses are formed on the exit surface thereof, and wherein a length of the optical member in a front and rear direction is determined based on a distance between the plurality of lenses and the plurality of shields corresponding to the plurality of lenses.
Koiko teaches or suggests (Figs. 4-5) the optical system (4) further includes an optical member (the body of a respective lens of 4) having an incident surface and an exit surface (as shown by the light rays in Fig. 4), while the plurality of lenses are formed on the exit surface thereof (as shown in Figs. 4-5), and wherein a length of the optical member in a front and rear direction is determined based on a distance between the plurality of lenses and the plurality of shields corresponding to the plurality of lenses (as shown in Figs. 4-5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the optical system further includes an optical member having an incident surface and an exit surface, while the plurality of lenses are formed on the exit surface thereof, and wherein a length of the optical member in a front and rear direction is determined based on a distance between the plurality of lenses and the plurality of shields corresponding to the plurality of lenses, such as taught or suggested by Koiko, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In the instant case, one skilled in the art would have been motivated to reduce the cost and/or complexity in manufacturing and/or assembling the device.
The combined teachings of Goncalves and Koiko teach or suggest all of the elements of the claimed invention, except for the plurality of shields are formed on the incident surface thereof.
Kamau teaches or suggests (Figs. 7 and 9) the optical system further includes an optical member (3’) having an incident surface (an incident surface of 3’ on which 5 is disposed) and an exit surface (a surface on which 4 is disposed, of 3’), wherein the plurality of shields (5, as shown in Fig. 9) are formed on the incident surface thereof (as shown in Fig. 7), while the plurality of lenses are formed on the exit surface thereof (as shown in Fig. 7), and wherein a length of the optical member in a front and rear direction is determined based on a distance between the plurality of lenses and the plurality of shields corresponding to the plurality of lenses (as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the plurality of shields are formed on the incident surface thereof, such as taught or suggested by Kamau, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).  In the instant case, one skilled in the art would have been motivated to reduce the cost and/or complexity in manufacturing and/or assembling the device.
Regarding claim 15, neither Goncalves nor Koiko explicitly teach that the optical system further includes a light transmitter disposed in rear of the optical member, wherein an exit surface of the light transmitter is in contact with the incident surface of the optical member.  
Kamau teaches or suggests (Figs. 7 and 9) the optical system (Fig. 7) further includes a light transmitter (3’, on an opposite side of 5, as shown in Fig. 7) disposed in rear of the optical member (as shown in Fig. 7), wherein an exit surface of the light transmitter is in contact with the incident surface of the optical member (an incident surface of the optical member formed by 5, 3’, as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the optical system further includes a light transmitter disposed in rear of the optical member, wherein an exit surface of the light transmitter is in contact with the incident surface of the optical member, such as taught or suggested by Kamau, in order to improve the performance and/or the longevity of the device (i.e. by enclosing and protecting the shields from the surrounding environment or unintended displacement, and/or covering and protecting the incident surface of the optical member).
Regarding claim 16, neither Goncalves nor Koiko explicitly teach that the plurality of shields are interposed between the exit surface of the light transmitter and the incident surface of the optical member.  
Kamau teaches or suggests (Figs. 7 and 9) the plurality of shields (5) are interposed between the exit surface of the light transmitter (the exit surface of 3’ disposed before 5) and the incident surface of the optical member (the incident surface of 3’ after 5, as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of the plurality of shields are interposed between the exit surface of the light transmitter and the incident surface of the optical member, such as taught or suggested by Kamau, in order to improve the performance and/or the longevity of the device (i.e. by enclosing and protecting the shields from the surrounding environment or unintended displacement, and/or covering and protecting the incident surface of the optical member).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goncalves, in view of Stefanov et al. (US 2018/0335191 A1, herein referred to as: Stefanov).
Regarding claim 18, Goncalves does not explicitly teach that exit surfaces of the plurality of lenses of the optical system have different curvatures based on directions in which the light beams exit therefrom.
Stefanov teaches or suggests (Figs. 5-13 and 15a-15b) exit surfaces of the plurality of lenses of the optical system have different curvatures based on directions in which the light beams exit therefrom (as shown in Figs. 5-13 and 15a-15b).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Goncalves and incorporated the teachings of exit surfaces of the plurality of lenses of the optical system have different curvatures based on directions in which the light beams exit therefrom, such as taught or suggested by Stefanov, in order to increase the marketability and/or the utility of the device (i.e. by providing a feature to shape the beam pattern produced by the vehicle headlamp for the intended application or for the highway safety standards of the given region or country, and/or provide a vehicle headlamp which can produce several varying beam patterns for the intended application or for the highway safety standards of the given region or country).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875